Citation Nr: 0707691	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  03-12 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral 
sensoneural hearing loss.

2.  Entitlement to a compensable disability rating for 
allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico (RO), which denied the 
benefits sought on appeal.   In that decision, the RO denied 
the veteran's claims seeking entitlement to service 
connection for bilateral sensoneural hearing and entitlement 
to a compensable rating for allergic rhinitis.  The RO also 
declined to reopen a previously denied claim of entitlement 
to service connection for residuals of a fracture of the 
right rib-chest, finding that the veteran failed to submit 
new and material evidence.  The RO sent the veteran a letter 
to this effect in March 2002, along with a copy of the rating 
decision and notice of his appellate right.

In April 2002, the veteran filed a Notice of Disagreement 
(NOD) that specifically contested the denial of the claims 
for bilateral hearing loss, allergic rhinitis, and residuals 
of a fracture of the right rib-chest.  In March 2003, the RO 
furnished the veteran a Statement of the Case (SOC) that 
addressed each of these claims.

In April 2003, the veteran filed a Substantive Appeal (VA 
Form 9), wherein he appealed only the issues of entitlement 
to service connection for bilateral sensoneural hearing loss 
and entitlement to a compensable rating for allergic 
rhinitis.  

When this case was previously before the Board in November 
2005 and February 2006, the above issues were remanded for 
additional development and adjudication.  In the February 
2006 decision, the Board noted that the information of record 
indicated that in February 2001, and in July 2001, the 
veteran raised the issues of entitlement to a permanent and 
total rating for nonservice-connected pension purposes and 
entitlement to service connection for post traumatic stress 
disorder.  These matters were referred to the RO for 
appropriate action.

The Board also notes that on November 18, 2005, the Board 
entered a remand that directed the Agency of Original 
Jurisdiction (AOJ) to undertake additional development 
concerning the issues of bilateral hearing loss, allergic 
rhinitis, and residuals of a fracture of the right rib-chest.  
38 C.F.R. § 20.1100(b) (2005) (A remand of an issue (or 
issues) is in the nature of a preliminary order and does not 
constitute a final decision of the Board).  Under the laws 
administered by VA, however, "[i]f the [SOC] and any prior 
supplemental [SOC] addresses several issues, the Substantive 
Appeal must either indicate that the appeal is being 
perfected as to all of those issues or must specifically 
identify the issues appealed."  38 C.F.R. § 20.202 (2005).

While the Board had subsequently entered a remand in November 
2005 that listed and addressed the issue of whether new and 
material evidence has been received to reopen the claim of 
entitlement to service connection for residuals of a fracture 
of the right rib-chest, the information of record, to 
specifically include the April 2003 Substantive Appeal, did 
not indicate that an appeal was being perfected as to that 
precise issue.  Id.  And as such, the Board had no 
jurisdictional basis on which to address this matter in the 
November 2005 Remand.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.202.  To remedy this jurisdictional defect and 
to afford the veteran due process of law, the Board's 
November 18, 2005, remand was, on the Board's own motion, 
vacated in a February 2006 decision, 38 C.F.R. § 904(a)(2) 
(2005), and a new action was entered as though the November 
18, 2005, remand had not been made.  Hence, the matter 
concerning residuals of a fracture of the right rib-chest is 
not a part of the current appeal.


FINDINGS OF FACT

1.  The evidence of record does not demonstrate that the 
veteran developed bilateral hearing loss during or as a 
result of his service.

2.  The veteran's allergic rhinitis is not characterized by 
polyps or 50 percent obstruction of the nasal passage on both 
sides or complete obstruction on one side.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service.   38 U.S.C.A. §§ 1110 (West 
2002); 38 C.F.R. §§ 3.303 (2005).

2.  The criteria for the assignment of a compensable 
disability rating for allergic rhinitis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.97; Diagnostic Code 6522 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in June 2001 and June 2006, the 
veteran was furnished notice of the type of evidence needed 
in order to substantiate his claims for service connection 
and increase rating, including notice that a disability 
rating and effective date will be assigned if service 
connection is awarded, as well as the type of evidence VA 
would assist him in obtaining.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran was informed 
of his responsibility to identify, or submit directly to VA 
medical evidence, including evidence that shows an injury or 
disease in service, a current disability, evidence of a 
relationship between the current disability and a disease or 
injury in service.  The veteran was also informed that this 
evidence could consist of medical records or medical 
opinions, as well as evidence from other sources.  The 
veteran was also informed that he should submit evidence 
tending to show that his service-connected disability had 
increased in severity.  And the veteran was also generally 
informed that he should send to VA evidence in his possession 
that pertains to the claims.

In addition, the RO advised the veteran and his 
representative of the basic law and regulations governing the 
claims, the cumulative information and evidence previously 
provided to VA (or obtained by VA on the veteran's behalf), 
and the basis for the decisions regarding the claims.  The 
veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claims, and he was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on his behalf.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service medical 
records, post-service treatment records, a VA examination 
report, and statements submitted by the veteran and his 
representative in support of his claims.  In addition, the 
Board notes that this matter has been remanded for additional 
development.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.

II. Entitlement to service connection for bilateral 
sensoneural hearing loss.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In this case, the veteran has been diagnosed as having 
bilateral hearing loss for VA purposes.  Therefore, although 
the Board has reviewed the lay and medical evidence in 
detail, the Board will focus its discussion on evidence that 
concerns whether the veteran's hearing loss is related to a 
disease or injury in service.  

Here, the Board notes that the veteran's service medical 
records are negative for any hearing loss in service.  The 
veteran's separation examination showed normal hearing, and 
the veteran checked "no" regarding any hearing loss on the 
related medical history report.  

In order to determine whether the veteran suffers hearing 
loss and if so, whether this condition is related to his 
military service, the veteran was afforded a VA examination 
in July 2001.  The examiner indicated that the veteran's 
claims file was not available for review.  The veteran 
reported complaints of hearing loss since 1970.  He indicated 
difficulty following group conversations, understanding 
speech in a noisy environment and listening to T.V.  The 
veteran indicated that he had one year of military noise 
exposure during his service in Vietnam, where he indicated 
that he was in an explosive unit.  Audiological testing 
revealed hearing loss for VA purposes, and the veteran was 
diagnosed with mild to moderate sensorineural hearing loss 
from 2000Hz to 4000Hz.  No opinion regarding nexus to service 
was offered.

In July 2006, the veteran was again examined by VA in 
connection with this claim.  The examiner indicated that the 
veteran's claims file was available and reviewed in 
connection with the claim.  The veteran again reported 
progressive hearing loss since 1970.  The veteran was noted 
to having used hearing aids since 2001.  No history of 
recreational or occupational noise exposure was reported, 
except for one year in service while the veteran was active 
in an explosive unit.  After examination, the veteran was 
diagnosed with bilateral hearing loss for VA purposes.  
Regarding nexus to service, the examiner stated that a review 
of the veteran's claims file and medical records, including 
the veteran's service medical records, revealed normal 
hearing in service and upon separation from service.  The 
first evidence of high frequency sensorineural hearing loss 
was found in audio evaluations in May 2000 and July 2001.  
The examiner concluded that "there was no scientific basis 
for concluding that hearing loss that develops 20 or more 
years [after service] is causally related to military 
service" and therefore the veteran's "hearing loss is not 
caused by or a result of military noise exposure."

Based on the foregoing, the Board finds that the evidence of 
record is against a finding that the veteran's current 
hearing loss is related to his service.  There is no 
indication in the veteran's service records that he suffered 
hearing loss in service and there is no indication of hearing 
loss until over thirty years later.  In addition, the VA 
examiner who examined the veteran and his file in connection 
with the claim, stated that he could not relate the veteran's 
hearing loss with his service, to include military noise 
exposure. 

While the veteran may feel that he has hearing loss that is 
related to his service, the Board notes that, as a lay 
person, the veteran is not competent to establish a medical 
diagnosis or show a medical etiology; such matters require 
medical expertise.  38 C.F.R. § 3.159(a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In this case, the medical evidence is against a finding that 
the veteran's hearing loss is related to or had its onset in 
service.  Service connection for bilateral hearing loss must 
therefore be denied.  





III.  Entitlement to a compensable disability rating for 
allergic rhinitis.

Next, the veteran contends that his service-connected 
allergic rhinitis should receive a higher (compensable) 
evaluation.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3 (2003).  The veteran's entire history is 
reviewed when making disability evaluations.  See 38 C.F.R. 
4.1 (2003); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  

The veteran's allergic rhinitis is currently evaluated as 
noncompensable under Diagnostic Code 6522.  Under this code, 
allergic or vasomotor rhinitis is evaluated as 10 percent 
disabling if the disability is productive of 50 percent 
obstruction of the nasal passage on both sides, or complete 
obstruction on one side.  A maximum 30 percent evaluation is 
warranted if the condition is productive of polyps.

The medical evidence in this case primarily consists of a 
July 2001 VA examination.  This examination revealed that the 
veteran reported no surgeries in connection with his nose, 
but rather complaints of sneezing, mouth breathing, nasal 
secretions off and on at times yellowish.  The veteran was 
also noted to use topical steroids as well as systemic 
steroids and antihistaminics.  Upon examination the veteran 
was noted to have septum in midline, and normal appearing 
mucosa.  The examiner indicated no nasal obstruction and no 
purulent discharge or crusting.  The veteran was diagnosed 
with allergic rhinitis suspected based on symptoms.  The 
Board also notes that the examiner did not indicate the 
existence of any polyps.  

Here, the Board notes that the veteran's claims file was not 
reviewed by the July 2001 VA examiner in connection with his 
report.  In this regard, the Board notes that the Court of 
Appeals for Veteran's Claims (Court), in Mariano v. Principi, 
17Vet. App. 305, 311-12 (2003), held that scientific tests 
(range of motion measurements in that case) are not 
conclusions drawn by a VA examiner that would be affected by 
review of the claims file.  As a result, the Court concluded 
that the failure to review the veteran's claims file did not 
undermine the objective (range of motion) findings recorded 
by the VA examiner; these findings were considered valid 
despite flaws in the record.  Id.  The Board finds, 
therefore, that the failure to review the veteran's claims 
file in this case is harmless.  The July 2001 examiner's 
findings regarding the current state of the veteran's 
allergic rhinitis are not undermined by a failure to review 
the veteran's claims file.  The veteran has not been 
prejudiced by a decision based on the current record. 

Based on the foregoing, the Board finds that a compensable 
evaluation for the veteran's allergic rhinitis is not 
warranted.  Under Diagnostic Code 6522 a higher evaluation 
must be supported by evidence of polyps or a 50 percent 
obstruction of the nasal passage on both sides, or complete 
obstruction on one side.  There is no evidence of polyps or 
evidence of such blockage in this case. A higher evaluation 
under this Diagnostic Code is not therefore available.  



	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for bilateral sensoneural 
hearing loss is denied.

Entitlement to a compensable disability rating for allergic 
rhinitis is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


